Name: Commission Regulation (EEC) No 2070/91 of 15 July 1991 amending Regulation (EEC) No 441/88 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology
 Date Published: nan

 Avis juridique important|31991R2070Commission Regulation (EEC) No 2070/91 of 15 July 1991 amending Regulation (EEC) No 441/88 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 Official Journal L 191 , 16/07/1991 P. 0025 - 0026 Finnish special edition: Chapter 3 Volume 38 P. 0058 Swedish special edition: Chapter 3 Volume 38 P. 0058 COMMISSION REGULATION (EEC) No 2070/91 of 15 July 1991 amending Regulation (EEC) No 441/88 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Council Regulation (EEC) No 1734/91 (2), and in particular Article 39 (9) thereof, Whereas there is a need to ensure that the obtaining of supplies of wine products from different production regions can be used as a means of evading obligations as regards distillation; whereas it is accordingly necessary to lay down rules for calculating production volumes, yields, and scales for compulsory distillation applicable to the producers concerned and to make provision for the communication of these data to the authorities responsible for receiving the production declaration referred to in Commission Regulation (EEC) No 3929/87 of 17 December 1987 on harvest, production and stock declarations relating to wine-sector products (3), as last amended by Regulation (EEC) No 2776/90 (4); Whereas the consequences of exceeding certain time limits should be specified in a uniform manner for all distillation measures in the wine sector; whereas it is accordingly necessary to amend Commission Regulation (EEC) No 441/88 of 17 February 1988 laying down detailed rules for distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 (5), as last amended by Regulation (EEC) No 467/90 (6); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 441/88 is hereby amended as follows: 1. the following is added to Article 6: '4. In the case of a producer who has purchased products upstream of wine from different production regions, a production volume shall be established separately for each of these regions from which supplies have been obtained. In such cases the producer concerned shall send, together with the production declaration which he is required to submit in accordance with Regulation (EEC) No 3929/87 and to the same authorities, the breakdown of the products declared by region of provenance.'; 2. the following sentence is added to Article 7: 'In cases where the products purchased have come from different production regions, a yield shall be calculated for each production region.'; 3. the second indent of Article 8 is replaced by the following: '- the rising scale established in accordance with Article 5 (2), (a) for the production region in which the producer's holding is situated, (b) and where necessary, for each of the production regions from which supplies have been obtained,'; 4. the third and fourth subparagraphs of Article 16 (3), and Article 16 (4), are deleted; 5. the second subparagraph of Article 17 (2) is deleted; 6. the third subparagraph of Article 18 (6) is deleted; 7. the following paragraph is added to Article 22: '2. Where a distiller does not fulfil his obligations within the time limits, the aid shall be reduced as follows: (a) with regard to the payment of the buying-in price to the producer in accordance with Article 13, the aid shall be reduced by 1 % for each day's delay for a period of one month. After one month, no further aid shall be paid; (b) with regard to: - the provision of proof of payment of the buying-in price in accordance with Article 16 (3), - the submission of the application for aid in accordance with Articles 16 (2) and 18 (5), - the delivery of the alcohol, in accordance with Article 17 (1), the aid shall be reduced by 0,5 % for each day's delay for a period of two months. At the end of the two-month period, no further aid shall be paid; (c) with regard to: - the forwarding of a statement of the quantities distilled and the products obtained, in accordance with Article 12 (5), - the forwarding of a statement of quantities delivered for fortification, in accordance with Article 18 (4), the aid shall be reduced by 0,1 % for each day's delay. If an advance has been granted, the relevant security shall be released in proportion to the amount of aid actually due. In cases where aid is not due, the security shall be forfeit.' Article 2 This Regulation shall enter into force on 1 September 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 6. (3) OJ No L 369, 29. 12. 1987, p. 59. (4) OJ No L 267, 29. 9. 1990, p. 30. (5) OJ No L 45, 18. 2. 1988, p. 15. (6) OJ No L 48, 24. 2. 1990, p. 29.